ORDER
PER CURIAM
J.S.S. (“Father”) appeals from the trial court’s judgment terminating his parental rights to his biological children, Z.A.S. and K.S.S., and granting the children’s adoption by their stepfather, S.C.V. (“Stepfather”). The trial court found that because Father abandoned and neglected the children, his consent to the adoption was not required. On appeal, Father argues that the trial court’s finding of abandonment was against the weight of the evidence and that the trial court’s finding of neglect was not supported by substantial evidence.
*870We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).